Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Effective Filing Date
The instant application, filed 3/17/2021, claims priority to U.S. Provisional Application 63/067,426, filed 8/19/2020.  Claims 1-20 are directed to subject matter that was introduced for the first time in the instant application.  The provisional application does not disclose details of the magnetic material relative to the flange (in the flanges, on the flanges, circumferentially around a perimeter of the flanges, etc).  The provisional application also does not disclose details of a locating or tracking device.  Therefore, the earliest disclosure for the subject matter of claims 1-20 and thus the effective filing date for the subject matter of is 3/17/2021.

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 2 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okano (JP 2013052212; wherein the English machine translation is cited in the rejection below) in view of Smith (US 2008/0215092) and Negatsch (WO 96/32086; wherein the English machine translation is cited in the rejection below).
Claim 1. Okano discloses a pacifier (Figs. 1-4) comprising: a first flange (2); a second flange (1); a grasping element (5) connected to the first flange; and a nipple (7) connected to the second flange, wherein the first and second flanges are held together by a hinge (9) and clip mechanism (middle to bottom of page 2) for clipping a mask (11) between the first and second flange of the pacifier (Figs. 5-7).
Okana fails to disclose a first magnetic material disposed on the first flange; a second magnetic material disposed on the second flange, wherein the second magnetic material has a polarity that is opposite that of the first magnetic material; wherein the first and second flanges are held together by the first and second magnetic materials.  Smith et al teaches a pacifier having a first flange (40) having a grasping element (60) (Fig. 4; [0032]) and a second flange (20) having a nipple (22) connected thereto (Fig. 2; [0029]), wherein the first and second flange are removably attachable via a magnetic attraction (and therefore inherently an opposite polarity) ([0039]).  Smith explicitly discloses the magnetic attraction mechanism as an alternative to other known mechanical mechanisms ([0039]).  Therefore, since both Okano and Smith are directed to pacifiers having two separable flanges, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to substitute one known attachment mechanism (clip) with another (magnetic attraction), to achieve the predictable result of repeatedly being able to separate and attach the two flanges for use of the pacifier.
The combination fails to explicitly disclose location of the magnetic material, specifically a first magnetic material disposed on the first flange and a second magnetic material disposed on the second flange.  However, Negatsch teaches a pacifier having a flange (20) with a magnetic material (21) disposed on the flange, and an additional flange (30) having a separate magnetic material disposed on that flange for coupling to the flange (20) of the pacifier to provide a connection between the two flanges (top half of page 3; Fig. 1).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination to place the magnets such that a first magnetic material is disposed on the first flange and a second magnetic material is disposed on the second flange, based upon the teachings of Negatsch, since such a location provides an operative connection of the two flanges for securing the two flanges together.
Claim 2. The combination discloses the invention substantially as claimed above, wherein Okano discloses a breathable material (mask 11) positioned between the first and second flanges (Figs. 5-7; bottom of page 2 – page 3).
Claim 10. The combination discloses the invention substantially as claimed above, wherein Okano discloses the second flanges is provided with an opening (4) for air transmission (page 3, perforation hole).

Claim(s) 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okano in view of Smith and Negatsch as applied to claim 1 above, and further in view of Pate et al (US 2012/0059398).
Claim 4. The combination discloses the invention substantially as claimed above but fails to disclose the first magnetic material is disposed near a first perimeter of the first flange and the second magnetic material is disposed near a second perimeter of the second flange.
However, in a field reasonably pertinent to the particular problem with which Applicant was concerned with, namely, magnetically securing two flanges together (as magnetic couplings themselves are not novel and one of ordinary skill in the art would have looked to other teachings involving the use of magnetic couplings for removably attaching two flanges together), Pate teaches a connector comprising a first flange (3) having a first magnetic material (5) disposed near the perimeter of the first flange and a second flange (11) having a second magnetic material (2) disposed near the perimeter of the second flange (Fig. 3) ([0029]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the magnets of the combination such that the magnets are disposed near the perimeters of the flanges as claimed based upon the teachings of Pate et al to evenly distribute the magnetic force about the flanges (so that the magnetic attraction is not only in one location).
Claim 5. The pacifier as recited in claim 4, wherein the first magnetic material is provided as one of a continuous band extending around the first perimeter or a plurality of discrete elements (Fig. 5; [0028], [0029], magnets are encapsulated into ring flanges).

Claim(s) 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okano in view of Smith and Negatsch as applied to claim 1 above, and further in view of Rendon (US 2013/0227763).
Claim 6. The combination discloses the invention substantially as claimed above but fails to disclose each of the first and second magnetic materials is selected from one of a metal alloy or a ferrite material.  However, in a field reasonably pertinent to the particular problem with which Applicant is concerned with, namely using two opposing magnetic materials to clip a cloth or fabric therebetween, Rendon teaches using magnets made of neodymium iron boron, samarium-cobalt or ferrite materials ([0029]).  A first magnet (120A) is placed on one side of clothing while a second magnet (120B) is placed on the opposite side (Fig. 8; [0029]-[0031]; “apparel in general, including a pair of fashion shoes or pants, shirt collars, coat lapels, pockets, belts, hats or sleeves”).  Therefore, it would have been obvious to one of ordinary skill in the art modify the magnets of the combination which are used to secure a mask therebetween with magnets made of the materials as taught by Rendon to provide magnets with a strong enough force to hold the mask therebetween.
Claim 7. The combination discloses the invention substantially as claimed above, wherein Rendon discloses the metal alloy is selected from a group comprising a neodymium iron boron, a samarium cobalt ([0029]).
Claim 8. The combination discloses the invention substantially as claimed above, wherein Rendon discloses the metal alloy is neodymium iron boron ([0029]).
Claim 9. The combination discloses the invention substantially as claimed above but fails to disclose each of the first and second magnetic materials has a grade of N42 and a residual flux density of approximately 13,200 Gauss. However, in a field reasonably pertinent to the particular problem with which Applicant is concerned with, namely using two opposing magnetic materials to clip a cloth or fabric therebetween, Rendon teaches using magnets made of neodymium iron boron ([0029]).  A first magnet (120A) is placed on one side of clothing while a second magnet (120B) is placed on the opposite side (Fig. 8; [0029]-[0031]; “apparel in general, including a pair of fashion shoes or pants, shirt collars, coat lapels, pockets, belts, hats or sleeves”).  Therefore, it would have been obvious to one of ordinary skill in the art modify the magnets of the combination which are used to secure a mask therebetween with magnets made of neodymium iron boron as taught by Rendon to provide magnets with a strong enough force to hold the mask therebetween.  The neodymium iron boron in the combination would result in the first and second magnetic materials having a grade of N42 and a residual flux density of approximately 13,200 Gauss since Applicant has disclosed the preferable material of Neodymium have such properties ([0031]).  Therefore, if the material in the prior art is the same material as disclosed by Applicant, the material in the prior art would inherently have the same properties as the materials of the invention and thus meet the claimed language.

Claim(s) 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okano in view of Smith and Negatsch as applied to claim 1 above, and further in view of Thomas et al (US 11,241,368).
Claims 11 and 12. The combination discloses the invention substantially as claimed above but fails to disclose a locating device comprising one of a beacon, an RFID tag, a GPS chip, and a Bluetooth transmitter.  However, Thomas et al teaches a smart pacifier (10), wherein a GPS chip is provided to receive location information from GPS satellites and to transmit its location to any computing device paired to the pacifier (col. 13, ll. 11-18).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination with a locating device of a GPS chip based upon the teachings of Thomas et al to allow someone to easily locate the pacifier if the pacifier is dropped, lost or otherwise misplaced (col. 13, ll. 11-18).

Claim(s) 1, 3 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Negatsch.
Claim 1. Smith discloses a pacifier (Fig. 1) comprising: a first flange (40) ([0032]); a second flange (24) ([0029]); a grasping element (60) connected to the first flange ([0033], [0034]); and a nipple (22) connected to the second flange ([0030]), wherein the first and second flange are magnetically attracted to one another to removably hold the two flanges in place together ([0039]) but fails to disclose the details of the magnetic attraction, specifically a first magnetic material disposed on the first flange; a second magnetic material disposed on the second flange, wherein the second magnetic material has a polarity that is opposite that of the first magnetic material; wherein the first and second flanges are held together by the first and second magnetic materials.  
However, Negatsch teaches a pacifier having a flange (20) with a magnetic material (21) disposed on the flange, and an additional flange (30) having a separate magnetic material disposed on that flange for coupling to the flange (20) of the pacifier to provide a connection between the two flanges (top half of page 3; Fig. 1).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Smith to place the magnets such that a first magnetic material is disposed on the first flange and a second magnetic material is disposed on the second flange, based upon the teachings of Negatsch, since such a location provides an operative connection of the two flanges for securing the two flanges together.
Claim 3. The combination discloses the invention substantially as claimed above, wherein Smith discloses a connecting member (see annotated figure below) positioned between the grasping element and the first flange.

    PNG
    media_image1.png
    544
    496
    media_image1.png
    Greyscale

Claim 10. The combination discloses the invention substantially as claimed above, wherein Smith discloses at least one of the first and second flanges is provided with an opening (32, 44) for air transmission ([0038]).

Claim(s) 13, 14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okano in view of Smith and Pate et al.
Claim 13. Okano discloses a pacifier (Figs. 1-4) and face covering (Figs. 5-7) combination comprising: a pacifier comprised of a first flange (2), a second flange (1), a handle (5) attached to the first flange and a nipple (7) attached to the second flange (bottom of page 1 – top half of page 2); and a face covering (11) disposed between the first and second flanges (Figs. 5-7; bottom of page 2 – page 3).
Okana fails to disclose a first magnetic material disposed on the first flange; a second magnetic material disposed on the second flange, wherein the second magnetic material has a polarity that is opposite that of the first magnetic material; wherein the first and second flanges are held together by the first and second magnetic materials.  Smith et al teaches a pacifier having a first flange (40) having a grasping element (60) (Fig. 4; [0032]) and a second flange (20) having a nipple (22) connected thereto (Fig. 2; [0029]), wherein the first and second flange are removably attachable via a magnetic attraction (and therefore inherently an opposite polarity) ([0039]).  Smith explicitly discloses the magnetic attraction mechanism as an alternative to other known mechanical mechanisms ([0039]).  Therefore, since both Okano and Smith are directed to pacifiers having two separable flanges, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to substitute one known attachment mechanism (clip) with another (magnetic attraction), to achieve the predictable result of repeatedly being able to separate and attach the two flanges for use of the pacifier.
The combination fails to explicitly disclose location of the magnetic material, specifically the first flange having a first magnetic material extending circumferentially around a first perimeter, and a second flange having a second magnetic material extending circumferentially around a second perimeter.  However, in a field reasonably pertinent to the particular problem with which Applicant was concerned with, namely, magnetically securing two flanges together (as magnetic couplings themselves are not novel and one of ordinary skill in the art would have looked to other teachings involving the use of magnetic couplings for removably attaching two flanges together), Pate teaches a connector comprising a first flange (3) having a first magnetic material (5) extending circumferentially around a perimeter of the first flange and a second flange (11) having a second magnetic material (2) extending circumferentially around the perimeter of the second flange (Fig. 3) ([0028], [0029], magnets encapsulated by/embedded into ring flanges and therefore magnets would extend in same ring shape as the flanges).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the magnets of the combination such that the magnets are extending circumferentially around the perimeters of the flanges as claimed based upon the teachings of Pate et al to evenly distribute the magnetic force about the flanges (so that the magnetic attraction is not only in one location).
Claim 14. The combination discloses the invention substantially as claimed above, wherein it is inherent the first magnetic material has a polarity that is opposite that of the second magnetic material (since Smith et al teaches in [0039] the magnetic coupling is for attraction and not repelling).
Claim 16. The combination discloses the invention substantially as claimed above but fails to disclose each of the first and second flanges are comprised of a silicone, a flexible plastic, a neoprene or a rubber.  However, Smith further teaches each of the flanges are comprised of silicone ([0029], [0032]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination to have the first and second flanges comprising silicone based upon the teachings of Smith to provide a soft and medically safe material for the infant.

Claim(s) 15 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okano in view of Smith and Pate et al as applied to claim 13 above, and further in view of Rendon.
Claim 15. The combination discloses the invention substantially as claimed above but fails to disclose each of the first and second magnetic materials is a samarium cobalt or an aluminum nickel cobalt.  However, in a field reasonably pertinent to the particular problem with which Applicant is concerned with, namely using two opposing magnetic materials to clip a cloth or fabric therebetween, Rendon teaches using magnets made of samarium cobalt ([0029]).  A first magnet (120A) is placed on one side of clothing while a second magnet (120B) is placed on the opposite side (Fig. 8; [0029]-[0031]; “apparel in general, including a pair of fashion shoes or pants, shirt collars, coat lapels, pockets, belts, hats or sleeves”).  Therefore, it would have been obvious to one of ordinary skill in the art modify the magnets of the combination which are used to secure a mask therebetween with magnets made of samarium cobalt as taught by Rendon to provide magnets with a strong enough force to hold the mask therebetween.
Claim 18. The combination discloses the invention substantially as claimed above but fails to disclose each of the first and second magnetic material is a neodymium iron boron.   However, in a field reasonably pertinent to the particular problem with which Applicant is concerned with, namely using two opposing magnetic materials to clip a cloth or fabric therebetween, Rendon teaches using magnets made of neodymium iron boron ([0029]).  A first magnet (120A) is placed on one side of clothing while a second magnet (120B) is placed on the opposite side (Fig. 8; [0029]-[0031]; “apparel in general, including a pair of fashion shoes or pants, shirt collars, coat lapels, pockets, belts, hats or sleeves”).  Therefore, it would have been obvious to one of ordinary skill in the art modify the magnets of the combination which are used to secure a mask therebetween with magnets made of neodymium iron boron as taught by Rendon to provide magnets with a strong enough force to hold the mask therebetween.

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okano in view of Smith and Pate et al as applied to claim 13 above, and further in view of Thomas et al.
Claim 17. The combination discloses the invention substantially as claimed above but fails to disclose a tracking chip.  However, Thomas et al teaches a smart pacifier (10), wherein a tracking GPS chip is provided to receive location information from GPS satellites and to transmit its location to any computing device paired to the pacifier (col. 13, ll. 11-18).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination with a locating device of a tracking GPS chip based upon the teachings of Thomas et al to allow someone to easily locate the pacifier if the pacifier is dropped, lost or otherwise misplaced (col. 13, ll. 11-18).

Claim(s) 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Viola (US 2010/0036399) and Thomas et al.
Claim 19. Smith discloses an infant pacifier (Fig. 1) comprising; a first flexible flange (40) having a first surface (surface facing away from flange 24), a second surface (surface facing towards flange 24) ([0032], flexible due to material properties of silicone), a handle (60) attached to the first surface, a second flexible flange (24) having a first side (top side towards nipple 22), a second side (bottom side facing flange 40) ([0029], flexible due to material properties of silicone), a nipple (22) attached to the first side ([0030]; Figs. 1, 2), wherein the first and second flange are magnetically attracted to one another to removably hold the two flanges in place together ([0039]) but fails to disclose the details of the magnetic attraction, specifically a first magnetic material disposed in the second surface and a second magnetic material disposed in the second side.  However, in a field reasonably pertinent to the particular problem with which Applicant was concerned with, namely, magnetically securing two flanges together (as magnetic couplings themselves are not novel and one of ordinary skill in the art would have looked to other teachings involving the use of magnetic couplings for removably attaching two flanges together), Viola teaches a magnetic connector having a first (501) and second (502) flange, wherein each flange comprises magnets (magnets 510, 512, 514, 516 in flange 501 and magnets 521, 522, 524, 526 in flange 502) in the side or surface facing the other flange (Figs. 5A, 5B; [0052]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the magnetic attraction of Smith to have the magnets disposed in the surfaces as claimed based upon the teachings of Viola, to provide the magnets in an operative location for interacting with one another to provide a positive coupling.
The combination fails to disclose a tracking device.  However, Thomas et al teaches a smart pacifier (10), wherein a GPS tracking chip is provided to receive location information from GPS satellites and to transmit its location to any computing device paired to the pacifier (col. 13, ll. 11-18).  It can be seen that all the electronics of Thomas et al are provided in the first or second flange (18, 28) (Figs. 1-9).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination with a tracking device of a GPS chip om the first or second flexible flange based upon the teachings of Thomas et al to allow someone to easily locate the pacifier if the pacifier is dropped, lost or otherwise misplaced (col. 13, ll. 11-18).
Claim 20. The combination discloses the invention substantially as claimed above, wherein Smith discloses at least one of the first and second flexible flanges has at least one (32, 44) opening for air egress ([0038]).

Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kim (KR 20110125016), Su (US 2006/0271106) and KR 200482371 teach it is well known to couple a pacifier to a face mask.
Chen et al (US 107025761) and Ernst et al (CH 715873) teach a pacifier with a locating device.
Cole et al (US 2006/0282106)  teaches neodymium iron boron and samarium cobalt are well known magnetic materials in magnetic couplers, wherein neodymium iron boron is preferable for its force characteristics ([0172]).
Harrison (US 2020/0138438) and Pozzi (FR 2760627) teach magnets in the shape of rings around flange perimeters in magnetic couplers
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE SHI whose telephone number is (571)270-5620. The examiner can normally be reached Mon-Fri, 7:30-3:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on (571) 272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE M SHI/Primary Examiner, Art Unit 3771